AGREEMENT AND PLAN OF MERGER
 
AGREEMENT AND PLAN OF MERGER dated as of June 19, 2007 (this "Agreement") by and
between CyberSentry, Inc, a Delaware Corporation and Ludvik Capital, Inc, a
Delaware Corporation the ("Surviving Corporation").
 
WHEREAS, CyberSentry, Inc and Ludvik Capital, Inc desire to merge pursuant to
the terms and conditions of this Agreement and in accordance with Delaware
Corporation Law and have adopted and approved this Agreement in accordance with
such law; and
 
WHEREAS, the majority of the stockholders of CyberSentry, Inc and Ludvik
Capital, Inc have adopted and approved this Agreement in accordance with
Delaware Law.
 
NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
THE MERGER
 
Section 1.1. The Merger. CyberSentry, Inc shall merge with and into Ludvik
Capital, Inc (the "Merger"). Ludvik Capital, Inc shall be the surviving
corporation in the Merger, and at the Effective Time (as defined below), the
separate existence of CyberSentry, Inc shall cease. The corporate existence of
Ludvik Capital, Inc with its purposes, powers and objects, shall continue
unaffected and unimpaired by the Merger, and as the surviving corporation it
shall succeed to all rights and assets of CyberSentry, Inc, as and to the extent
provided under Delaware Corporation Law.
 
Section 1.2. The Effective Time. The Merger shall become effective (the
"Effective Time") upon the filing of (i) a certificate of merger executed by
Ludvik Capital, Inc with the Secretary of State of the State of Delaware in the
form of which is attached as Annex A and (ii) this Agreement and Plan of Merger
executed by CyberSentry, Inc and Ludvik Capital, Inc to be effective June 29,
2007.
 
Section 1.3. Certificate of Incorporation. The Certificate of Incorporation of
Ludvik Capital, Inc shall, as of the Effective Time, be the Certificate of
Incorporation of the Surviving Corporation until duly amended.
 
Section 1.4. By-Laws. The By-Laws of Ludvik Capital, Inc shall, as of the
Effective Time, be the By-Laws of the Surviving Corporation until duly amended.
 
Section 1.5. Officers and Directors. At the Effective Time, the directors and
officers of the Surviving Corporation shall be as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Name
Position(s)
Frank Kristan
Chairman of the Board of Directors
 
President and Chief Executive Officer
   
Frank Kristan
Secretary and Treasurer



The terms and classes of the directors shall be determined by the Board of
Directors of the Surviving Corporation.
 
Section 1.6 Advisors. Ludvik Nominees Pty Ltd shall be the sole and exclusive
advisor to Ludvik Capital, Inc.
 
Section 1.7. Required Approvals. This Agreement has been adopted and approved by
the majority of the stockholders of Ludvik Capital, Inc and CyberSentry, Inc in
accordance with Delaware Law.
 
Section 1.8. Corporate Name. The name under which Ludvik Capital, Inc was
originally formed in Delaware was "Ludvik Capital, Inc.".
 
Section 1.9. Financial Statements. The Financial Statements for the merged
Ludvik Capital, Inc are hereby incorporated by reference.
 
ARTICLE II
CONVERSION OF SHARES
 
Section 2.1. Effect of the Merger on Capital Stock. At the Effective Time, by
virtue of the Merger and without any action on the part of the Constituent
Corporations or the holders of any capital stock thereof:
 
(a) Cancellation of Outstanding Capital Stock of CyberSentry, Inc. All issued
and outstanding shares of capital stock of CyberSentry, Inc and all treasury
stock owned by them, shall be canceled and cease to exist.
 
(b) Issuance of Common Shares. Four Thousand Six Hundred and Fifty Five Thousand
(4,655) Common Shares of the Surviving Corporation will be issued to the holders
of CyberSentry shares pursuant to this agreement In the event that a CyberSentry
shareholder receives less than One Hundred (100) shares in the exchange, the
shareholder shall be rounded up to receive One Hundred (100) shares. Four
Hundred Thousand (400,000) common shares shall be issued to Ludvik Nominees Pty
Ltd for the benefit of CyberSentry creditors and assumption of liabilities of
CyberSentry, Inc.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Continuance of Capital Stock of Ludvik Capital. Each Ludvik Capital, Inc
Common Share that is issued and outstanding immediately prior to the Effective
Time shall continue to be issued and outstanding.
 
Section 2.2. Closing of Transfer Books. From and after the Effective Time, the
stock transfer books of CyberSentry, Inc shall be closed and no transfer of any
capital stock shall thereafter be made.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1. Representations and Warranties. Each party hereby represents and
warrants to the other that such party: (i) is a corporation duly organized and
in good standing in its jurisdiction of incorporation; (ii) has obtained the
approval of its board of directors to effect the Merger; and (iii) has full
power and authority to execute, deliver and perform this Agreement.
 
ARTICLE IV
CLOSING CONDITIONS; THE CLOSING
 
Section 4.1. Closing Conditions. (a) The consummation of the Merger and the
other transactions provided herein is conditioned upon the satisfaction of the
following conditions: (i) Ludvik Capital, Inc shall have provided the payment to
the State of Delaware for fees, taxes and outstanding obligations, in certified
funds as evidence of sufficient capital to effect the Merger and (ii) the
Effective Date of the Order shall have occurred. The parties shall use their
commercially reasonable efforts to satisfy the foregoing conditions.
 
ARTICLE V
TERMINATION OR ABANDONMENT OF MERGER
 
Section 5.1. Termination. This Agreement may not be terminated or the Merger
abandoned at any time prior to the Effective Time by the Board of Directors of
Ludvik Capital, Inc unless the Board of Directors of Ludvik Capital, Inc shall
determine for any reason that the consummation of the transactions contemplated
hereby would be inadvisable or not in the best interests of Ludvik Capital, Inc
or its shareholders.
 
ARTICLE VI
AMENDMENTS
 
Section 6.1. Amendments. At any time prior to the Effective Time, the parties
hereto may by written agreement amend, modify or supplement any provision of
this Agreement, provided that no such amendment, modification or supplement may
be made if, in the sole judgment of the Board of Directors of Ludvik Capital,
Inc it would adversely affect the rights and interests of Ludvik Capital Inc's
shareholders in any material respect.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
ACCOMPLISHMENT OF MERGER
 
Section 7.1. Further Assurances. The parties hereto each agree to execute such
documents and instruments and to take whatever action may be necessary or
desirable to consummate the Merger.
 
ARTICLE VIII
MISCELLANEOUS PROVISIONS
 
Section 8.1. Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State of Delaware applicable to contracts to be
fully performed in such State, without giving effect to choice of law
principles.
 
Section 8.2. Headings. The headings set forth herein are for convenience only
and shall not be used in interpreting the text of the section in which they
appear.
 
Section 8.3. Binding Effect; Successors and Assigns. This Agreement may not be
assigned by either party without the written consent of the other party; this
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.
 
Section 8.4. Counterparts. This Agreement may be executed in separate
counterparts, each of which, when so executed, shall be deemed to be an
original, and such counterparts when taken together shall constitute but one and
the same instrument.
 
Section 8.5. Extensions of Time. At any time prior to the Effective Time, the
parties hereto may, by written agreement, extend time for the performance of any
of the obligations or other acts of the parties hereto.
 
Section 8.6. Merger Agreement. A copy of this Agreement is on file at the
principal place of business of Ludvik Capital, Inc, 504 Thomas Bransby,
Williamsburg, Virginia 23185 and will be furnished by the Surviving Corporation,
on request and without cost, to any stockholder or shareholder of either
Constituent Corporation.
 
Section 8.7. Reimbursement of Expenses. Upon closing of the Merger under this
Agreement, the Surviving Corporation shall reimburse the officers, directors and
shareholders of Ludvik Capital, Inc as the case may be, for all costs and
expenses incurred by any of such persons in connection with the Merger,
including without limitation, all legal fees and expenses.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Trustee, the Debtor and Ludvik Capital, Inc have caused
this Agreement to be signed by their respective officers thereunto duly
authorized as of the day first above written.
 
 
LUDVIK CAPITAL, INC.
 
 
By:  /s/ Frank Kristan

--------------------------------------------------------------------------------

Name: Frank Kristan
Title: President
 
 
CYBERSENTRY, INC.
 
 
By:  /s/ Hal Shankland

--------------------------------------------------------------------------------

Name: Hal Shankland
Title: Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
 [ccofdelawarex1x1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT
Merger Agreement


FINANCIAL INFORMATION
 
The Financial Statements of the Company filed with this report were prepared by
management and commence on the following page, together with related Notes. In
the opinion of management, the Financial Statement fairly present the financial
condition of the Company.


Ludvik Capital, Inc
As of March 31, 2007


ASSETS
             
ASSETS
             
Cash and Cash Equivalents
 
$
37,254
           
Investments at Fair Value
       
Control Investments at cost
   
9,178,769
 
TOTAL ASSETS
 
$
9,216,023
           
LIABILITIES and STOCKHOLDERS' EQUITY
                 
CURRENT LIABILITIES
                 
Accounts Payable
 
$
8,500
 
TOTAL LIABILITIES
 
$
8,500
 
STOCKHOLDERS' EQUITY
                 
Common stock, $0.001 par value; 100,000,000 shares
       
Authorized and 20,000,000 shares issued;
       
 
       
Opening Balance Equity
 
$
9,178,769
 
Additional paid in capital
   
28,754
 
TOTAL STOCKHOLDERS' EQUITY
 
$
9,207,523
 
TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY
 
$
9,216,023
 



The accompanying notes are an integral part of financial statements.

 
 

--------------------------------------------------------------------------------

 
 
Ludvik Capital, Inc
Notes To Financial Statements
As of March 31, 2007






NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES



A.
Organization and Business Operations



Ludvik Capital, Inc as the successor company by merger to Patriot Advisors, Inc,
and Templar Corporation("the Company") was incorporated in the State of Delaware
on October 20,2006 to serve as a vehicle to effect the Agreement and Plan of
Merger in United States Bankruptcy Court in the District of Maine in Case
No.04-20328.


On November 8, 2006, the Company began business operations, and all activity
prior to that date relates to the Company's formation and implementation of the
Agreement and Plan of merger.
 
The Company's fiscal year end is June 30, 2007.
 

B.
Basis of Presentation



The accompanying financial statements have been prepared by the Company in
accordance with generally accepted accounting principles in the United States.
Certain information and footnote disclosures normally included in financial
statements, prepared in accordance with generally accepted accounting
principles, have been condensed or omitted pursuant to such rules and
regulations. The Company believes that the disclosures in these financial
statements are adequate and not misleading.


In the opinion of management, the financial statements contain all adjustments
(consisting only of normal recurring adjustments) necessary for a fair
presentation of the Company's financial position as of March 31, 2007 and is not
necessarily indicative of the results for any future period.



C.
Cash and Cash Equivalents



For purposes of the statement of cash flows, the Company considers all highly
liquid investments purchased with an original maturity of three months or less
to be cash equivalents.



D.
Investments at Fair Value



The Investments consist of the cost basis for the investments in real estate,
ACRE, Avenger Boats, Child Support Payment Corporation and Patriot Growth Fund,
LP. The Investments at Fair Value also include the holdings of Patriot Advisors,
Inc and Templar Corporation as they specifically relate to loans to Unitech
Industries, Inc, holdings in Prepaid Systems Inc and investment in the Patriot
Growth Fund.

 
 

--------------------------------------------------------------------------------

 
 

E.
Income Taxes



The Company accounts for income taxes under the Financial Accounting Standards
Board of Financial Accounting Standards No. 109, "Accounting for Income Taxes"
("Statement 109"). Under Statement 109, deferred tax assets and liabilities are
recognized for the future tax consequences attributable to differences between
the financial statement carrying amounts of existing assets and liabilities and
their respective tax basis. Deferred tax assets and liabilities are measured
using enacted tax rates expected to apply to taxable income in the years in
which those temporary differences are expected to be recovered or settled. Under
Statement 109, the effect on deferred tax assets and liabilities of a change in
tax rates is recognized in income in the period that includes the enactment
date.


The company has $11,526,091 in tax loss carry forwards consisting of a tax loss
carry forward of:
(i) $ 8,426,091 on the Cybersentry investment,
(ii) $ 2,000,000 on the Prepaid Systems, Inc investment,
(iii) $ 600,000 on the Unitech Industries, Inc investment and
(iv) $ 500,000 on the Patriot Growth Fund Partnership interest.


NOTE 2. STOCKHOLDERS' EQUITY



A.
Preferred Stock



The Company is not authorized to issue shares of preferred stock.



B.
Common Stock



The Company is authorized to issue 100,000,000 shares of common stock at $0.001
par value.



C.
Warrant and Options



There are no warrants or options outstanding to issue any additional shares of
common stock.
 

D.
Subsequent Events



Not applicable


NOTE 3. Management's Discussion and Analysis - Plan of Operation.


The following discussion should be read in conjunction with the information
contained in the financial statements of the Company and the Notes thereto
appearing elsewhere herein.


Results of Operations - As of March 31, 2007


The Company is considered to be in the development stage as defined in Statement
of Financial Accounting Standards No. 7. There have been no operations since
inception until November 8, 2006. The company commenced limited operations on
November 8, 2006.

 
 

--------------------------------------------------------------------------------

 

The operations of Ludvik Capital, Inc (“LCI”) will include making investments in
public and private companies. LCI will provide long-term equity and debt
investment capital to fund growth, acquisitions and recapitalizations of small
and middle-market companies in a variety of industries primarily located in the
U.S.  LCI will make active or passive investments in common and preferred stock
and warrants or rights to acquire equity interests; in addition to senior and
subordinated loans; or convertible securities. Ludvik Capital will serve as a
lead investor for transactions, as well as a co-investor in companies along
with other private equity sponsors.


The Company has $37,254 in cash and cash equivalents as of March 31, 2007 and
investments of $9,178,769.
 
STATEMENT REGARDING FORWARD-LOOKING INFORMATION


This report contains various forward-looking statements that are based on the
Company's beliefs as well as assumptions made by and information currently
available to the Company. When used in this report, the words "believe,"
"expect," "anticipate," "estimate" and similar expressions are intended to
identify forward-looking statements. Such statements may include statements
regarding seeking business opportunities, payment of operating expenses, and
the like, and are subject to certain risks, uncertainties and assumptions which
could cause actual results to differ materially from projections or estimates
contained herein. Factors which could cause actual results to differ materially
include, among others, unanticipated delays or difficulties in location of a
suitable business acquisition candidate, unanticipated or unexpected costs and
expenses, competition and changes in market conditions,lack of adequate
management personnel and the like. Should one or more of
these risks or uncertainties materialize, or should underlying assumptions prove
incorrect, actual results may vary materially form those anticipated, estimated
or projected. The Company cautions again placing undue reliance on
forward-looking statements all of that speak only as of the date made.


NOTE 4. Controls and Procedures.


The Company maintains a system of controls and procedures designed to provide
reasonable assurance as to the reliability of the financial statements and other
disclosures included in this report, as well as to safeguard assets from
unauthorized use or disposition. As of March 31, 2007, the Company's Chief
Executive Officer and principal financial officer has evaluated the
effectiveness of the design and operation of the Company's disclosure controls
and procedures. Based upon that evaluation, the Company's Chief Executive
Officer and principal financial officer concluded that the Company's disclosure
controls and procedures are effective. There have been no significant changes in
the Company's internal controls or in other factors which could significantly
affect internal controls subsequent to the date the Company carried out its
evaluation.


 
 

--------------------------------------------------------------------------------

 
 
PART II -- OTHER INFORMATION


Item 1. Legal Proceedings.


The company may become involved in legal proceedings in the normal course of
business. The Company is unaware of any legal proceedings against it that would
materially affect its operations.


Item 2. Changes in Securities.


Not applicable.


Item 3. Defaults upon Senior Securities.


Not applicable.


Item 4. Submission of Matters to a Vote of Security Holders.


Not applicable.


Item 5. Other Information.


Not applicable.


Item 6. Exhibits and Reports


None


 
 

--------------------------------------------------------------------------------

 
 
SIGNATURES


The company caused this financial report to be signed on its behalf by the
undersigned, thereunto duly authorized.




Ludvik Capital, Inc
(Company)
 
By:  /s/ Frank J Kristan

--------------------------------------------------------------------------------

Name:  Frank J. Kristan
Title:    President


Dated: March 31, 2007.
 
 
 

--------------------------------------------------------------------------------

 
 
 [factsheetx1x1.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 